ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-211, concluding that SUZANNE L. ENGELHARDT of PLAINSBORO, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 5.5(a)(1) (practicing law while ineligible due to retired status); and RPC 8.1(b)(failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that SUZANNE L. ENGELHARDT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further '
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.